Citation Nr: 1729470	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, claimed as chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case has since been transferred to the RO in Louisville, Kentucky. 

This case was previously remanded by the Board in February 2012 and July 2014. The case has been returned to the Board for review.

In November 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The competent evidence of record does not show that it is at least as likely as not that the Veteran's skin disability, claimed as chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer is caused by or otherwise etiologically related to his active service on a direct-incurrence presumptive or nonpresumptive basis, including as due to in-service exposure to contaminated drinking water at Camp Lejeune.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, claimed as chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to contaminated water exposure at Camp Lejeune, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  Id.  As such, dermatitis, sarcoidosis, and residuals of skin cancer are not diseases for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F. 3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran asserts that he has a current skin disability that first manifested while in service and that the condition has persisted to the present.  The Veteran also asserts that his skin disability is due to exposure to contaminants while stationed at Camp Lejeune.  See VA Form 21-4138, Statement in Support of Claim, received in February 2008.  The Veteran also testified that he has skin cancer due to exposure to contaminants while stationed at Camp Lejeune.  See, November 2011 Hearing Transcript.  

As to current disability, private treatment records include a March 2007 examination containing an assessment of irritant dermatitis.  Accordingly, there is evidence of a current skin disability.

As to an in-service injury, a review of the Veteran's service treatment records contain a January 1964 notation reflecting the Veteran has probable tinea pedis.  A June 1964 notation reflects that the Veteran has had cellulitis on the left foot for the past 2 months.  A May 1965 service treatment record notes that the Veteran has had a rash on his left foot for the past 2 years.  In June 1965 it was recommended that the Veteran wear white socks for the next 14 days due to fungus on his foot.  A May 1966 notation also reflects that the Veteran has cellulitis on his left foot.  Accordingly, there is evidence of an in-service skin condition, and the issue remaining for consideration is whether the Veteran's current skin disability is etiologically related to the in-service injury.

In that regard, the record contains a December 2007 private treatment record stating the Veteran has a history of chronic dermatosis with an unknown etiology.  

The Veteran was afforded a VA skin diseases examination in April 2008.  The VA examiner reviewed the claims file and conducted an in-person examination.  The Veteran stated that his service treatment records were not correct since he never had this rash on his feet.  He stated the rash began on his left leg after walking through foliage.  The Veteran further stated the rash has persisted to the present and has migrated over his body.  The VA examiner opined that the Veteran has chronic infectious dermatitis that is not the same rash diagnosed as tinea pedis during service.    

In October 2009 the Veteran received a letter from Dr. T. S.  Dr. T. S. stated that chemicals in the environment give people a contact irritant.  However, when the contact passes, the irritation resolves.  She further stated she does not know of any lasting irritant effects of chemicals once the agent has cleared the system.  Therefore, Dr. T. S. said she was not willing to state that the Veteran's symptoms are "more likely than not related to your contact with chemicals at Camp [Lejeune]."

In October 2010, VA received a letter from Dr. M. H.  Dr. M. H. stated that the Veteran has been a patient for approximately 16 years.  He further stated that during this time the Veteran has complained of a chronic, recurrent, pruritic, bothersome rash, which the Veteran stated had been going on for approximately 40 years. 

VA received a correspondence from the Veteran's brother, J. R., in February 2011.  J. R. stated that he has seen the Veteran's rash and that he has had the rash from 1962 to the present.  VA also received a letter from the Veteran's spouse.  She stated she has known the Veteran for 40 years and that he has always had the rash.   

The Veteran was afforded a VA skin examination in April 2012.  The VA examiner reviewed the claims file and conducted an in-person examination.  The examiner stated the only skin condition evident during examination was contact dermatitis.  The examiner opined that the Veteran's skin disability was less likely than not related to anything the Veteran was exposed to in service.  As rationale the examiner stated that "contact dermatitis is an acute allergic condition caused by exposure to a substance the patient is exposed to.  It does not persist for years after exposure."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the April 2012 VA examiner's opinion is entitled to great probative weight because it is based on a personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and it is supported by appropriate rationale.  The Board also notes that the opinion is consistent with the evidence of record.  Specifically, the service treatment records indicate that the Veteran was seen on several occasions for skin conditions on his left foot.  However, there is no indication in the record that the Veteran's current skin disability is etiologically related to the skin conditions identified in his service treatment records. 

In determining whether the record reflects that the Veteran's current skin disability is related to the in-service injury, the Board acknowledges the Veteran's belief that there is a causal connection.  The Board notes that the Veteran, his spouse and his brother are competent to report the onset and continuity of symptoms capable of observation, such as a rash.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question their credibility that the Veteran first experienced a rash in service.  However, the Board does not find the assertions that the Veteran's skin disability is related to service competent because the etiology of his skin disability is a complex medical issue.  Specifically, the mechanism by which a skin condition occurs is not one inherently observable through the five senses.  Rather, understanding of such a mechanism requires medical training, knowledge, and expertise.  As the Veteran has not been shown to have the requisite professional training, knowledge and expertise necessary to render an opinion on such a medical issue, his statements are not considered competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no other evidence linking the Veteran' current skin disability to his active service.  Accordingly, the competent evidence does not support a finding that the Veteran's skin disability is directly related to his service.     

Next, the Board will consider whether service connection is warranted on a presumptive basis due to exposure to chemicals while stationed at Camp Lejeune.  The Veteran's diagnosed skin conditions, including basal cell carcinoma, are not listed as one of the diseases associated with exposure to the contaminated Camp Lejeune groundwater.  Therefore, service connection is not warranted on a presumptive basis.  The Board will consider whether there is a nexus between the Veteran's skin disability and exposure at Camp Lejeune.   

In that regard, the Board notes that the record contains conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of finding that the Veteran's current skin disability is directly related to his exposure to chemicals while stationed at Camp Lejeune is a January 2012 letter from his primary care provider Dr. M. H.  The letter states that Dr. M. H is familiar with the Veteran's medical history and complaints and has read the available information regarding groundwater contamination at Camp Lejeune.  Dr. M. H. opined that it is at least as likely as not that the Veteran's rash is related to contaminated groundwater exposure at Camp Lejeune.  

Against a finding that the Veteran's current skin disability is directly related to his exposure to chemicals while stationed at Camp Lejeune is a September 2009 physician's letter from Dr. T. S. and two VA examinations.

A September 2009 physicians note signed by Dr. T. S. reflects that the Veteran requested a letter stating that his chronic dermatitis is more likely than not related to his contact with chemicals at Camp Lejeune.  An October 2009 letter from Dr. T. S. to the Veteran states that she is unwilling to state his symptoms are more likely than not related to his contact with chemicals at Camp Lejeune.  As rationale, DR. T. S. wrote that she does not know of any lasting irritant effects of chemicals once the agent has cleared the system therefore she was not comfortable with the terminology the Veteran requested.  

The Veteran was provided a VA medical examination in May 2012.  The examiner reviewed the claims file and examined the Veteran.  The VA examiner opined that the Veteran's skin disability is less likely than not related to chemical exposures at Camp Lejeune.  As rationale the VA examiner stated the Veteran has contact dermatitis, which is caused by exposure to a substance the Veteran is allergic to.  Contact dermatitis does not persist for years after exposure.  

The Veteran was provided a VA addendum opinion in May 2016.  The VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's skin disability is less likely than not related to his exposure to contaminated groundwater at Camp Lejeune.  As rationale the VA examiner stated there is no evidence that the Veteran's left foot skin conditions noted in his service treatment records is related to the Veteran's current skin disability.  To support this conclusion the May 2016 VA examiner reviewed and summarized the Veteran's extensive dermatological history.  The VA examiner also stated he was unable to find any references to long lasting dermal diseases related to exposure to groundwater contamination.   Additionally, the VA examiner also cited to several medical publications reflecting the Veteran's basal cell carcinoma is more likely related to age and other environmental factors as opposed to the Veteran's exposure to chemicals at Camp Lejeune.   

Of the competent medical opinions of record, the Board affords the greatest evidentiary weight to the May 2016 VA opinion.  The VA examiner was fully informed of the pertinent factual premises of the case, to include the competent and credible lay statements.  In addition, the examiner provided a fully articulated opinion supported by thorough explanation of the complex medical principles relating to the relationship between skin disabilities and exposure to chemicals.  The examiner's opinion is consistent with the other evidence of record, to include private physician opinions and a previous VA examination.  Additionally, the May 2016 VA examiner provided a well-reasoned analysis explaining the opinion that it is less likely than not that the Veteran's skin disability is causally or etiologically related to his exposure to groundwater while stationed at Camp Lejeune.  Therefore, the Board finds that the May 2016 VA examiner's negative nexus opinion is due great probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71; see also Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, and fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion). 

The Board affords relatively less probative value to the other opinion evidence of record.  In particular, the Board affords less probative value to Dr. M. H.'s January 2012 positive nexus opinion.  Dr. M. H.'s opinion is not supported by adequate rationale.  Rather, the rationale presented merely states that Dr. M. H. is familiar with the Veteran's medical history and that he reviewed a web site relating to groundwater contamination at Camp Lejeune.  There is no indication that Dr. M. H. reviewed the Veteran's claims file or the relevant medical literature relating to exposure to water contamination and skin disabilities.  Accordingly, the Board finds that Dr. M. H.'s January 2012 opinion is due relatively less probative weight than the May 2016 VA examiner's well-reasoned opinion.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

Next, the Board will consider whether service connection for basal cell carcinoma, claimed as skin cancer, is warranted under the "chronic disease" provisions.  See 38 C.F.R. § 3.303 (b), 3.307, 3.309 (a).  Here, the Veteran's service treatment records are silent as to any complaints or diagnoses of a skin cancer disability.  The first medical evidence in the claims file regarding any skin-related cancer is dated June 2005, nearly three decades after the Veteran's discharge from active service.  The Veteran has not alleged that he was diagnosed with skin cancer during service or at any time prior to the June 2005 diagnosis.  Furthermore, the Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159 (a).  Lay witnesses are not competent to identify or diagnose cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of skin cancer, his statements would not be considered competent evidence of in-service skin cancer.  Accordingly, the competent evidence of record does not support a finding that the Veteran's skin cancer disability was present during active service, that it manifested continuously since service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. § 3.303 (b), 3.307, 3.309 (a).  

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current skin disability, to include skin cancer, and the in-service injuries, to include exposure to contaminated groundwater at Camp Lejeune.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).    


ORDER

Entitlement to service connection for a skin disability, claimed as chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to exposure to chemicals at Camp Lejeune, North Carolina, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


